Citation Nr: 0718007	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability to include small left pupil, refractive error, and 
status post detached retina (hereafter the "left eye 
disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1939 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran requested a Travel Board hearing in his August 
2003 substantive appeal.  However, in an April 2004 letter, 
he withdrew his request for a hearing.  


FINDING OF FACT

Evidence received since the December 1991 rating decision 
that pertains to the veteran's claim for a left eye 
disability does not bear directly and substantially on the 
matter for consideration, and is not so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The December 1991 RO decision denying service connection 
for a left eye disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

2.  No new and material evidence has been received since the 
December 1991 rating decision to reopen a claim for service 
connection for a left eye disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 1991, the RO denied the veteran's claim for a 
left eye disability.  The veteran did not appeal the 
decision.  Therefore, the December 1991 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).  

The veteran submitted evidence to reopen his claim for a left 
eye disability in February 2001.  Because the claim was filed 
before August 29, 2001, an older definition of what 
constitutes new and material evidence must be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New and material evidence means not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2006) (amended definition of "new 
and material evidence" effective for claims filed on or 
after August 29, 2001).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the December 1991 rating decision 
consists of the following: private medical records, 
duplicates of private medical records, an April 2004 letter 
withdrawing a Travel Board hearing request, and a July 2006 
VA eye examination.  

With the exception of the duplicates of private medical 
records, all of the evidence submitted since the December 
1991 rating decision is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not because 
it does not bear directly and substantially upon the specific 
matters under consideration, nor is it by itself or in 
connection with evidence previously of record, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Specifically, 
none of the evidence received indicates that the veteran's 
left eye disability was incurred during, or aggravated by, 
his military service from September 1939 to June 1970.  The 
evidence submitted by the veteran shows evidence of a current 
left eye disability, but it does not provide a link between 
the disability and his period of active service many years 
ago.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection a left eye 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the March 2003 
VCAA notice otherwise fully notified the veteran of the need 
to give VA any evidence pertaining to his claim.  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board observes that the July 2003 VCAA follow up letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to an unestablished fact necessary to 
substantiate the claim.  Therefore, there is no prejudice to 
the veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  
ORDER

As no new and material evidence has been received, the claim 
for service connection for a left eye disability is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


